Title: To Thomas Jefferson from John Adams, 1 December 1825
From: Adams, John
To: Jefferson, Thomas


Dear Sir
Quincy
December 1st 1825
I ought not to have neglected so long to write you an account of the delightful visit I received from Mr and Mrs Cooledge, Mrs C— deserves all the high praises I have constantly heard concerning her, She entertained me with accounts of your sentiments of human life, which accorded so perfectly with mine that it gave me great delight—In one point however I could not agree—she said, she had heard you say, that you would like to go over life again, in this I could not agree, I had rather go forward and meet what ever is to come—I have met in this life, with great trials—I have had a Father, and lost him—I have had a Mother and lost her—I have had a Wife and lost her—I have had Children and lost them—I have had honorable and worthy Friends and lost them—and instead of suffering these griefs again I had rather go forward and meet my destiny—I am as ever, affectionatelyJohn Adams—